Gilbert, J.
All assignments of error on constitutional grounds have been decided adversely to the contention of the plaintiff in error, in Delaney v. Plunkett, 146 Ga. 547 (91 S. E. 561), and in Bunger v. State, and Barbour v. State, ante, 667, 672. All other assignments of error are without merit. The evidence authorized the verdict.

Judgment affirmed.

All the Justices concur, except Fish, G. J., and At*675hinson, ./., who dissent for the reason indicated in the eases of Bunger v. State and Barbour v. State, ante.
No. 203.
April 10, 1917.
Accusation of misdemeanor; from city court of Savannah— Judge Eourke. July 1, 1916. Transferred by Court of Appeals.
Costos Lagos was convicted in the city court of Savannah on an accusation charging him with a violation of the prohibition law. The accusation contained four counts. The defendant was found guilty on the second, third, and fourth counts. He filed a motion for a new trial, and á motion in arrest of judgment. Both motions were overruled, and he excepted. The second count charged him with having in his possession at one time more than one gallon of vinous liquors. The third count charged him with having in his possession at one time more than six gallons (48 pints) of malted liquors and fermented liquors. The fourth count charged him with having in his possession at one time.more than two quarts of spirituous liquors.
Bouhan & Herzog, for plaintiff in error.
Walter 0. Hartridge, solicitor-general, contra.